                  Case 2:21-cv-01284-DGC Document 1 Filed 07/23/21 Page 1 of 5




 1   Darrell E. Davis, SBN #011442
     Zach R. Fort, SBN #031643
 2
     CLARK HILL PLC
 3   14850 North Scottsdale Road, Suite 500
     Scottsdale, Arizona 85254
 4   Telephone: (480) 684-1100
 5   Facsimile: (480) 684-1199
     Email:        ddavis@clarkhill.com
 6                 zfort@clarkhill.com
 7   Attorneys for Defendant Numbers USA Action, Inc.

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                                    FOR THE DISTRICT OF ARIZONA
10
     Justin Hanson,
11                                                               NOTICE OF REMOVAL
12                             Plaintiff,
             v.                                                      Federal Question
13                                                                   28 U.S.C. § 1331
     NumbersUSA Action, Inc.,
14
                                                             Removed from the Maricopa County
15                             Defendant.                       Justice Courts (North Mesa)

16                                                               Case No. CC2021-098853
17
             TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
18           DISTRICT OF ARIZONA
19
             PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1331, Defendant
20
     NumbersUSA Action, Inc. (“Defendant”), through counsel, hereby removes this action
21
     from the Maricopa County Justice Courts (North Mesa) to the United States District
22
     Court for the District of Arizona on the following grounds:
23
             1.       Plaintiff Justin Hanson (“Plaintiff”), commenced this action on or about
24
     June 17, 2021, by filing its Summons and Complaint in the Maricopa County Justice
25
     Courts (Small Claims Division), Case No. CC2021-098853SC (the “State Court
26

27

28
                                                         1
     ClarkHill\09999\09999-030025\263480011.v1-7/13/21
                  Case 2:21-cv-01284-DGC Document 1 Filed 07/23/21 Page 2 of 5




 1   Action”). A true and accurate copy of the Complaint and Summons are attached as
 2   Exhibit 1.
 3           2.       Defendant was served through its statutory agent of service of process on or
 4   about June 23, 2021. A true and correct copy of the Affidavit of Service, which was filed
 5   by Plaintiff in the State Court Action, is attached as Exhibit 2.
 6           3.       Attached, collectively as Exhibit 3, are copies of all other filings in the
 7   State Court Action: Request for Transfer to Justice Court Civil Division and Order of
 8   Transfer to Justice Court Civil Division (North Mesa).
 9           4.       This removal is timely filed pursuant to 28 U.S.C. § 1446(b) as it was filed
10   within thirty days after Defendant was served.
11           5.       The civil action Plaintiff initiated as the Justice Court Action involves
12   allegations that he received communications from Defendant that were unlawful under
13   the Telephone Consumer Protection Act. Plaintiff’s only cause of action, although
14   lacking even the most basic elements of a viable pleading, purports to be based solely on
15   a federal statute. See Exhibit 1. Defendant disputes Plaintiff’s claim.
16           6.       Pursuant to 28 U.S.C. §1441(a), this action may be removed to this Court
17   because it is the District located in Maricopa County, Arizona, in which this action was
18   pending before removal.
19           7.       Removal is proper in this case because the Court has original jurisdiction of
20   this action under 28 U.S.C. § 1331 as a civil action arising under the Constitution, laws,
21   or treaties of the United States. See Exhibit 1.
22           8.       Defendant is the only named defendant, therefore, all defendants have
23   joined in this removal.
24           9.       This Notice of Removal is timely filed because it was filed within thirty
25   days after receipt by Defendant, through service, of the Summons and Complaint of the
26   Plaintiff and is filed within one year after the filing of the Complaint. See 28 U.S.C. §
27   1446(b).
28
                                                         2
     ClarkHill\09999\09999-030025\263480011.v1-7/13/21
                 Case 2:21-cv-01284-DGC Document 1 Filed 07/23/21 Page 3 of 5




 1           10.      Defendant reserves the right to amend or supplement this Notice of
 2   Removal.
 3           11.      Pursuant to 28 USC § 1446, a Notice of Filing Notice of Removal will be
 4   filed with the Clerk for the Maricopa County Justice Courts, North Mesa Justice Court,
 5   and will also be served upon the Plaintiff. A true and complete copy of the written
 6   Notice of Filing Notice of Removal to be filed and served is attached herein as Exhibit 4.
 7           12.      A copy of the most recently available docket in the State Court Action is
 8   attached as Exhibit 5.
 9           WHEREFORE, Defendant respectfully requests that this action to be removed and
10   that this Court assume full jurisdiction over this case as provided by law.
11           DATED this 23rd day of July 2021.
12                                                       CLARK HILL PLC
13

14                                                       By: s/ Zach R. Fort
                                                              Darrell E. Davis
15                                                            Zach R. Fort
16                                                            Attorneys for Defendant
                                                              NumbersUSA Action, Inc.
17

18

19
20

21

22

23

24

25

26

27

28
                                                           3
     ClarkHill\09999\09999-030025\263480011.v1-7/13/21
                  Case 2:21-cv-01284-DGC Document 1 Filed 07/23/21 Page 4 of 5




 1

 2

 3
                                    VERIFICATION OF ZACH R. FORT
 4
             I, Zach R. Fort, verify as follows:
 5

 6           1.       I am an active member in good standing of the State Bar of Arizona and a

 7   member with the law firm of Clark Hill PLC, the counsel of record for Defendant

 8   NumbersUSA Action, Inc.

 9           2.       I have firsthand knowledge of the matters set forth herein. I submit this

10   verification pursuant to LRCiv 3.6 and Fed. R. Civ. P. 11.

11           3.       I hereby verify that attached to this Notice of Removal are the true and

12   correct copies of all pleadings and other documents filed in the State Court Action.

13           I verify that the foregoing is true and correct.

14

15                                                           CLARK HILL PLC

16
                                                             By: s/ Zach R. Fort
17                                                              Zach R. Fort
18

19
20

21

22

23

24

25

26

27

28
                                                         4
     ClarkHill\09999\09999-030025\263480011.v1-7/13/21
                 Case 2:21-cv-01284-DGC Document 1 Filed 07/23/21 Page 5 of 5




 1
                                         CERTIFICATE OF SERVICE
 2
             I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of
 3
      the Court this 23rd day of July 2021, via the CM/ECF system and also served the
 4
     foregoing by regular mail and email to:
 5

 6
                                                  Justin Hanson
 7
                                               745 E. Glade Avenue
 8                                               Mesa, AZ 85204
                                              Hansoncrwe@gmail.com
 9                                             Defendant in pro per
10

11   s/ Shonda L. Ordoñez

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         5
     ClarkHill\09999\09999-030025\263480011.v1-7/13/21
